Name: 2014/712/EU: Council Decision of 8 October 2014 appointing a Danish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2014-10-14

 14.10.2014 EN Official Journal of the European Union L 296/27 COUNCIL DECISION of 8 October 2014 appointing a Danish alternate member of the Committee of the Regions (2014/712/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 3 June 2010, by Council Decision 2010/312/EU (3), Mr Lasse KRULL was appointed as alternate member until 25 January 2015. (2) An alternate member's seat has become vacant following the end of the term of office of Mr Lasse KRULL PETERSEN, HAS ADOPTED THIS DECISION: Article 1 The following is hereby appointed as alternate member to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015:  Mr Peter KOFOD POULSEN, Member of the Regional Council of Region of Southern Denmark. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 140, 8.6.2010, p. 27.